Citation Nr: 9902593	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to benefits, pursuant to 38 U.S.C.A. § 1151, for 
disability of the left shoulder claimed to have arisen out of 
treatment rendered during hospitalizations at a Department of 
Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service between July 1959 and 
July 1962.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a March 1995 rating action, with which the veteran disagreed 
in April 1995.  A statement of the case was issued in 
September 1995, and the appeal was perfected by the 
submission of a VA Form 9 (Appeal to Board of Veterans 
Appeals) to the RO in October 1995.  In March 1996, a hearing 
at which the veteran testified was conducted at the RO and, 
in August 1996, a supplemental statement of the case was 
issued.  Thereafter, the case was forwarded to the Board in 
Washington, DC.  


REMAND

The veteran in this case contends that he has a left shoulder 
disability, the nature of which he has not clearly described, 
but which he maintains is the result of inadequate care he 
received in connection with his treatment received while 
hospitalized at a VA Medical Center (VAMC), between January 
7, 1992, and February 3, 1992; February 7, 1992, and March 3, 
1992; March 12, 1992, and April 17, 1992; and between May 5, 
1994, and May 13, 1994.  

A review of the record reflects that, in January 1992, the 
veteran presented at the Boston VAMC, having sustained a left 
proximal humerus fracture when he fell on his left shoulder 
while intoxicated.  Relevant treatment consisted of an open 
reduction and internal fixation.  Shortly after his discharge 
from this hospitalization, the veteran presented again to the 
same facility, complaining of fever and chills, with drainage 
from the site of his earlier surgery.  He was provided 
medication and physical therapy, and was eventually 
discharged in March 1992.  He was admitted again later that 
month, complaining of severe left shoulder pain.  Diagnostic 
tests were unable to rule out osteomyelitis, and intravenous 
antibiotic treatment was provided for four weeks.  
Thereafter, the veteran was hospitalized a fourth time at the 
Boston VAMC in May 1994, complaining of continuos left 
shoulder pain and loss of shoulder motion.  At that time, a 
questionable biceps tendon rupture was noted, and a left 
shoulder hemi-arthroplasty was performed.  

Subsequently dated records reflect that the veteran 
experienced continuous shoulder pain and loss of shoulder 
motion, and it was eventually determined that the only 
plausible option was for him to undergo a left glenohumeral 
arthrodesis.  That procedure was apparently performed at 
Massachusetts General Hospital in March 1995.  

In December 1994, the veteran filed a Statement in Support of 
Claim in which he initiated the present claim for 
compensation benefits.  He referred to the shoulder operation 
performed at the VAMC about 2½ years ago and also 
referred to a second operation at that facility around 
April 1994.

Although the Board is not rendering a final decision at this 
time, significant recent changes in the law applicable to 
claims pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998), impel us to provide a discussion in some detail here.  
The governing statutory law, set forth at 38 U.S.C.A. § 1151, 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veterans own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veterans physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veterans 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veterans 
representative.  Necessary consequences are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veterans willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

As indicated above, the veteran has contended that the final 
surgery on his shoulder, performed in a non-VA facility in 
1995, was made necessary by improper treatment he received at 
the VAMC in 1992 and 1994, and that, since he currently has 
only very limited use of his left shoulder, he should be 
entitled to benefits under the provisions of 38 U.S.C.A. 
§ 1151.  

A review of the record does not make clear the current nature 
and extent of the veterans left shoulder disability, other 
than he is post left shoulder arthrodesis.  He obviously 
incurred a serious injury, a left proximal humerus fracture, 
before he entered the VAMC.  He then underwent surgical 
treatment at the VAMC, in an effort to ameliorate his injury.  
He subsequently was apparently treated for infections at or 
near the site of the fracture.  Then, a few years after the 
original injury, he underwent a left shoulder arthrodesis, 
having complained of ongoing pain during the interim.

While the Board does not prejudge the issue of well-
groundedness, given the sequence of events described above, 
we believe the record requires that the Secretary do more to 
develop this claim in order to extend every consideration to 
the veterans assertion that there is some additional 
impairment, resulting from the veterans VA treatment, that 
was not otherwise certain or intended or result from that 
treatment.  The resolution of this matter will require legal 
conclusions based upon the medical evidence of record, and 
neither the Board nor the RO is competent to render medical 
determinations which are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  On the 
current evidence , the consequences of the veterans VA 
treatment are unclear, and a review of the record by a 
physician, in conjunction with a current examination of the 
veteran, would be useful in sorting out the facts so they can 
be analyzed under the applicable law.  

In addition to the foregoing, the Board observes that, at his 
hearing, the veteran contended that one of the physicians who 
treated him at Massachusetts General Hospital had advised him 
that the devices placed in the veterans shoulder at the VAMC 
in May 1994 were not properly sized, and that this made it 
necessary for him to undergo the arthrodesis in March 1995.  
It does not appear from the record that any follow-up action 
was taken to obtain a statement from this physician, who 
apparently supports the veterans contentions.  That action 
should be undertaken before a final disposition of the 
veterans claim is entered by the Board.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

Finally, it does not appear that all relevant VA treatment 
records relating to the veterans left shoulder have been 
obtained.  Although summaries of treatment have been 
provided, it does not appear that all of the actual treatment 
records have been associated with the claims file.  Prior to 
entering a final decision concerning the veterans claim, it 
will be necessary to obtain all the records of the veterans 
relevant VA treatment. 

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should advise the veteran that he may, 
within a reasonable amount of time, attempt to 
submit a written statement from the physician who 
advised him to the effect that VA treatment had 
necessitated a left shoulder arthrodesis.  (It 
appears that the physician to whom the veteran 
referred is Jeffrey L. Zilberfarb, MD).  If the RO 
receives such a statement from Dr. Zilberfarb, or 
any other physician, it should be permanently 
associated with the claims file. 

2.  The RO should attempt to obtain and associate 
with the claims file all the records of the 
veterans treatment at the Boston VAMC between 
January 7, 1992, and February 3, 1992; February 7, 
1992, and March 3, 1992; March 12, 1992, and April 
17, 1992; and between May 5, 1994, and May 13, 
1994.  These records should be assembled in 
chronological order.  

3.  Next, the RO should schedule the veteran for an 
examination of his left shoulder by a physician 
knowledgeable in the field of orthopedics.  The 
physician should be provided the veterans claims 
file, to include the pertinent medical records, and 
a notation to the effect that a record review took 
place should be included in the examination report.  
The purpose of the examination is to clarify the 
current impairment present in the veterans left 
shoulder, and, in this regard, any additional 
diagnostic tests, studies, or other consultations 
should be accomplished as indicated.  In addition, 
the physician should include, in his or her report, 
an opinion with respect to the following questions:

a.  Taking into account the veterans physical 
condition immediately prior to his 
presentation at the VAMC in January 1992, did 
any left shoulder impairment arise from the 
veterans treatment by VA between January 
7,1992, and February 3, 1992; February 7, 
1992, and March 3, 1992; March 12, 1992, and 
April 17, 1992; and between May 5, 1994, and 
May 13, 1994, which was not intended to result 
from, or certain to result from, this 
treatment?  

b.  If the answer to the foregoing question is 
in the affirmative, did this left shoulder 
impairment (which was not intended or certain 
to result from VA treatment) require the left 
shoulder arthrodesis performed in 1995? 

4.  Next, the RO should review the evidence of 
record and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

5.  Thereafter, the RO should enter its 
determination with respect to whether the veteran 
is entitled to compensation, under 38 U.S.C.A. 
§ 1151, for additional disability of the left 
shoulder, arising out of treatment rendered while 
hospitalized at a Department of Veterans Affairs 
Medical Center between January 7,1992, and February 
3, 1992; February 7, 1992, and March 3, 1992; March 
12, 1992, and April 17, 1992; and between May 5, 
1994, and May 13, 1994.  If any decision remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case, and given an opportunity to respond before 
the case is returned to the Board for further 
review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
